ON PETITIONS FOR REHEARING
Jan. 15, 1992.
DUHÉ, Circuit Judge:
Before the Court are one Petition for Rehearing, filed by Aetna Life & Casualty Co., Charles Lewis Pump Co., and Martin F. Unger, and another Petition for Rehearing filed by Columbia Casualty Co.
A total of $221,000 was paid in settlement to the Plaintiffs in these cases. Provost v. Unger, 949 F.2d 161, 162-63 (5th Cir.1991). Of this $221,000, we decided that “Budget must pay $100,000 (its self-retention) and Columbia must pay the rest.” Id. at 166. We understand that the Plaintiffs have already been paid, and that the parties paying the settlement reserved their right to litigate the question of who *167should ultimately bear the liability. Since Aetna has been found not liable in this case, it should recover its settlement contribution of $50,000. We expect all of the parties to settle up so that Budget pays $100,000 of the $221,000, and that Columbia pays the remaining $121,000. We thought this was clear from our opinion.
Aetna has not cited an adequate legal basis for us to award it attorneys’ fees, interest, or costs. Also, Columbia’s petition is without merit. Therefore, other than the foregoing, the petitions for rehearing are DENIED, and the prior opinion of this court is REAFFIRMED and REINSTATED.